 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Carly Denial,                                   No. CV-18-08067-PCT-DWL
10                   Plaintiff,                      ORDER
11   v.
12   City of Flagstaff, et al.,
13                   Defendants.
14
15
16          Defendants City of Flagstaff and Melanie Montano (together, “Defendants”) have
17   moved for judgment on the pleadings. (Doc. 14.) For the reasons below, the Court will
18   decline to rule at this time and will, instead, order the parties to provide supplemental
19   briefing.
20                                          BACKGROUND
21          Defendant City of Flagstaff is a municipal corporation organized under the laws of
22   the State of Arizona. (Doc. 1-1 at Ex. A ¶ 2.) Defendant Melanie Montano (“Officer
23   Montano”) was employed by the City of Flagstaff as a police officer during all times
24   relevant to the complaint. (Id. ¶ 3.) Plaintiff Carly Denial was a resident of the City of
25   Flagstaff during all times relevant to the complaint. (Id. ¶ 1.) The relevant facts as
26   alleged by Plaintiff are as follows.
27          On February 6, 2017, Officer Montano responded to an alleged shoplifting
28   incident at Sportsman’s Warehouse in Flagstaff. (Id. ¶¶ 8-9.) Sportsman’s Warehouse
 1   advised Officer Montano that two individuals had stolen merchandise totaling nearly
 2   $800. (Id. ¶ 9.) Officer Montano arrested both individuals: Josh Kieffer and Plaintiff’s
 3   sister, Nicole Renee Denial (“Nicole”). (Id. ¶¶ 8, 13.)
 4          Officer Montano identified Josh Kieffer using documentary evidence issued by the
 5   State of Arizona. (Id. ¶10.) However, Nicole was unable to produce any evidence of her
 6   identity. (Id. ¶ 11.) Nicole falsely identified herself as Plaintiff, Carly Denial. (Id. ¶¶ 12,
 7   13.) Officer Montano accepted Nicole’s representation that she was Plaintiff based solely
 8   upon her verbal statement of identity. (Id. ¶ 11.) Officer Montano did not request any
 9   documentation from Nicole regarding her identity, even after Officer Montano
10   accompanied Nicole to her residence. (Id. ¶ 14.)
11          After reading Nicole her Miranda rights, Officer Montano ran a search to
12   determine whether there were any other arrests or outstanding warrants for “Carly
13   Denial.” (Id. ¶ 15.) Finding none, Officer Montano issued a citation to Nicole, which
14   included Plaintiff’s social security and driver’s license number. (Id. ¶ 16.) Officer
15   Montano then released Nicole after she signed the citation issued in Plaintiff Carly
16   Denial’s name, promising that she would appear in court. (Id. ¶¶ 16-17.)
17          On May 11, 2017, the Arizona Department of Public Safety pulled over Plaintiff
18   on Interstate Highway 17 for a traffic violation. (Id. ¶ 21.) The officer discovered that an
19   outstanding arrest warrant had been issued for Plaintiff for her failure to appear in court
20   relating to the incident at Sportsman’s Warehouse. (Id.) The officer placed Plaintiff
21   under arrest and took her to the Fourth Avenue Jail. (Id. ¶ 22.) Plaintiff was released the
22   next day, having spent approximately twelve hours in the jail’s custody. (Id.)
23          On November 1, 2017, Plaintiff filed a notice of claim with the City of Flagstaff
24   and Officer Montano. (Doc. 14-1 at Ex. 3; Doc. 1-1 at Ex. A ¶ 30.)
25          On February 12, 2018, Plaintiff filed suit in Coconino County Superior Court.
26   (Doc. 1-1 at Ex. A.) The complaint alleges four counts: (1) gross negligence; (2) a
27   violation of 42 U.S.C. § 1983; (3) intentional infliction of emotional distress; and (4)
28   instigating or participating in unlawful arrest. (Id.)


                                                  -2-
 1          On March 23, 2018, Defendants removed this action to federal court. (Doc. 1.)
 2          On April 3, 2018, Defendants filed their answer. (Doc. 7.) It alleges several
 3   affirmative defenses, including qualified immunity. (Doc. 7 at 8.)
 4          On May 7, 2018, Defendants filed a motion for judgment on the pleadings on all
 5   four counts. (Doc. 14.)
 6                                           ANALYSIS
 7   A.     The § 1983 Claim
 8          1.        The Parties’ Arguments
 9          Count Two of the complaint alleges that Officer Montano, acting under color of
10   law, “caused [Plaintiff] to be deprived of her constitutional rights,” namely “the right to
11   due process, the right to liberty, and the right to privacy of her own body.” (Doc. 1-1 at
12   Ex. A ¶¶ 32, 33.) 1
13          In their motion, Defendants ask the Court to find, as a matter of law, that the
14   conduct alleged in the complaint does not amount to a constitutional violation. (Doc. 14
15   at 4-8.) Among other things, they contend (1) the deprivation of liberty suffered by
16   Plaintiff (i.e., a 12-hour detention) was of insufficient duration and severity to constitute a
17   due process violation, (2) due process claims premised on an “incorrect arrest” cannot
18   succeed if the arrest was made pursuant to a valid warrant based on probable cause, yet
19   the complaint doesn’t challenge the validity of the warrant or the presence of probable
20   cause, (3) due process claims against investigating officers require allegations of “bad
21   faith” or the deliberate falsification of evidence, yet the complaint merely alleges that
22   Officer Montano acted negligently, and (4) courts have specifically held that a state
23   actor’s failure to follow internal policies and procedures does not constitute a due process
24   violation. Id.
25          In her response, Plaintiff argues that (1) the 12-hour detention constituted a
26   deprivation of her liberty because “[a]ny restraint, however slight, upon another person’s
27   1
            Plaintiff also alleges that Defendant City of Flagstaff is vicariously liable because
28   Officer Montano’s acts and omissions occurred “within the course and scope of her
     employment.” (Doc. 1-1 at Ex. A ¶ 34.)

                                                  -3-
 1   liberty to come and go as one pleases, constitutes an arrest,” and the deprivation of
 2   liberty was unaccompanied by due process because Officer Montano failed to obtain
 3   satisfactory evidence of identity before issuing a citation in Plaintiff’s name, and (2) the
 4   Ninth Circuit’s decision in Fargo v. San Juan Bautista, 857 F.2d 638 (9th Cir. 1988),
 5   establishes that gross negligence (as opposed to bad faith or intentional falsification) is
 6   sufficient to state a clam under § 1983. (Doc. 23 at 4-6.)
 7          In their reply, Defendants respond to Plaintiff’s first argument by noting that
 8   “[w]hile it may be true that a restraint may constitute an arrest, that is a different question
 9   than whether the arrest constitutes a deprivation of a constitutional right without due
10   process of law.” (Doc. 25-1 at 4, citing Baker v. McCollan, 443 U.S. 137 (1979), and
11   Rivera v. County of Los Angeles, 745 F.3d 384 (9th Cir. 2014).) As for Plaintiff’s second
12   argument, Defendants contend that Fargo’s discussion of gross negligence is “no longer
13   good law.” (Doc 25-1 at 2-3, citing Lewis v. Sacramento County, 98 F.3d 434 (9th Cir.
14   1996), and Tatum v. Moody, 768 F.3d 806 (9th Cir. 2014).)
15          2.     Qualified Immunity
16          The parties have asked the Court to determine, on the merits, whether the conduct
17   alleged in the complaint constitutes a constitutional violation. Yet “a ‘longstanding
18   principle of judicial restraint requires that courts avoid reaching constitutional questions
19   in advance of the necessity of deciding them.’” Camreta v. Greene, 563 U.S. 692, 705
20   (2011) (citations omitted).
21          Here, it may be unnecessary to reach the constitutional question because
22   Defendants also have raised the affirmative defense of qualified immunity in their
23   answer, which could resolve the § 1983 claim on non-constitutional grounds. Qualified
24   immunity is “‘an immunity from suit rather than a mere defense to liability,’” Pearson v.
25   Callahan, 555 U.S. 223, 231 (2009) (citation omitted), and thus should be resolved “at
26   the earliest possible stage in litigation,” Hunter v. Bryant, 502 U.S. 224, 227 (1991).
27   Accordingly, the Court orders the parties to provide supplemental briefing on whether
28   Defendants are entitled to qualified immunity. Dorley v. S. Fayette Twp. Sch. Dist., 129


                                                  -4-
 1   F. Supp. 3d 220, 229 (W.D. Pa. 2015) (after defendant moved to dismiss § 1983 claim on
 2   the ground that the alleged conduct didn’t violate the Constitution, “this Court ordered
 3   supplemental briefing on [qualified immunity]”); Njos v. Carney, 2017 WL 3217690, *1
 4   n.1 (M.D. Pa. 2017) (“In appropriate circumstances, the court may consider qualified
 5   immunity sua sponte. Specifically, the Court is vested with the authority to sua sponte
 6   grant summary judgment on grounds not raised by the Defendants, such as qualified
 7   immunity, so long as the non-moving party has notice and an opportunity to be heard.”).
 8   See also Norse v. City of Santa Cruz, 629 F.3d 966, 971-72 (9th Cir. 2010) (before
 9   considering dismissal on ground not raised by parties, affected party must be provided
10   reasonable notice and an opportunity to be heard).
11   B.    The State-Law Claims
12         1.      The Parties’ Arguments
13         Counts One, Three, and Four of the complaint allege state-law tort claims against
14   Defendants. Count One asserts a claim for Gross Negligence, Count Three asserts a
15   claim for Intentional Infliction of Emotional Distress, and Count Four asserts a claim for
16   Unlawful Arrest. The complaint also alleges that Plaintiff filed a notice of claim with the
17   City of Flagstaff and Officer Montano before filing suit. (Doc. 1-1 at Ex. A ¶ 30.)
18         In their motion, Defendants argue, inter alia, that all three state-law claims should
19   be dismissed because the notice of claim was invalid.          (Doc. 14 at 8-11.)2      As
20   background, Arizona law provides that a party wishing to sue a public entity or employee
21   must first submit a written claim that “contain[s] a specific amount for which the claim
22   can be settled.” A.R.S. § 12-821.01. Here, Defendants filed—as an attachment to their
23   motion to dismiss—what purports to be the pre-suit notice that was served by Plaintiff on
24   the City of Flagstaff and Officer Montano. (Doc. 14-1 at Exh. 3.) In it, Plaintiff asserted
25   that she would “settle her claims . . . in exchange for the payment of the amount of
26   $75,000. Further, [Defendants] must cause the complete and permanent expungement of
27   the shoplifting charges and/or her arrest from her record and the removal of any mention
28   2
            Defendants also challenge the sufficiency of each of the individual state-law tort
     claims. (Doc. 14 at 11-14.)

                                                -5-
 1   of or reference to the charges and/or her arrest from any [mugshot] website . . . or any
 2   other social media, whether now in existence or existing in the future.” Id.
 3          Defendants argue the notice of claim was invalid because it wasn’t limited to a
 4   “clear and unequivocal amount of money that if accepted would have extinguished
 5   Plaintiff’s claims” and instead also included various non-monetary demands. (Doc. 14 at
 6   4, 8-11.) Defendants further contend that the non-monetary demands were unlawful and
 7   impossible to satisfy. Id.
 8           In her response, Plaintiff defends the sufficiency of her notice of claim, arguing
 9   that the monetary portion of the demand was specific (i.e., $75,000) and that Arizona law
10   doesn’t preclude the assertion of non-monetary settlement demands against public
11   entities—it merely requires that the monetary portion of the demand be unambiguous.
12   (Doc. 23 at 6.)
13          2.     Supplemental Jurisdiction Over State-Law Claims
14          This case originated in state court and was removed to this Court only due to the
15   presence of a federal claim (i.e., the § 1983 claim). The parties are not diverse, so the
16   case would not have been subject to removal in the absence of a federal claim.
17          If, following the submission of briefing on the issue of qualified immunity, the
18   Court determines the § 1983 claim should be dismissed, it is unclear whether the Court
19   should reach the merits of the notice-of-claim issue. The Court is not required to retain
20   supplemental jurisdiction over Counts One, Three, and Four (the state-law claims) in the
21   absence of a federal claim, see 28 U.S.C. § 1367(c)(3), and considerations of comity and
22   federalism may favor permitting Arizona’s state courts to resolve the notice-of-claim
23   issue in the first instance. Cf. Roundtree v. Atl. Dev. & Inv., 2009 WL 2132697, *1-3 (D.
24   Ariz. 2009) (dismissing federal claim and then declining to exercise supplemental
25   jurisdiction over remaining state-law claims: “The Court is mindful that the exercise of
26   supplemental jurisdiction may serve the values of judicial economy and convenience . . .
27   but these values are outweighed by the interests of comity and federalism.”); Floyd v.
28   Watkins, 2015 WL 5056036, *6 (D. Or. 2015) (“The Court closely examined the sole


                                                -6-
 1   federal law claim [under § 1983] and resolved it in favor of Officer Watkins. State court
 2   is a convenient forum for the parties, and declining to exercise supplemental jurisdiction
 3   respects the values of federalism and comity.”).
 4          Accordingly,
 5          IT IS ORDERED that the parties submit supplemental briefing on the following
 6   two issues: (1) whether the § 1983 claim should be dismissed with prejudice because
 7   Defendants are entitled to qualified immunity; and (2) whether, in the event of a
 8   dismissal of the § 1983 claim, the remaining state-law claims should be dismissed
 9   without prejudice under 28 U.S.C. § 1367(c)(3).
10          IT IS FURTHER ORDERED that the deadline for the parties to file
11   simultaneous briefs on these issues shall be Friday, December 7, 2018. No responses or
12   replies to the supplemental briefs will be permitted.
13          IT IS FURTHER ORDERED that each brief shall not exceed 10 pages in length.
14          Dated this 16th day of November, 2018.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
